Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Paul Greeley on 07/27/2022.

The application has been amended as follows: 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled)
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled)
(Previously Presented) A system for preparing ore for precious metal extraction comprising:
a primary crusher for crushing ore;
a first screen for screening the crushed ore into a first group of large ore particles and a first group of fines particles;
a secondary crusher for crushing the first group of large ore particles from the first screen;
a second screen for screening the crushed first group of large ore particles into a second group of large ore particles and a second group of fines particles;
a rolls crusher for crushing the second group of large ore particles;
a third screen for screening the rolls crushed second group of large ore particles, the first group of fines particles and the second group of fines particles, wherein the first group of fines particles is passed directly to the third screen from the first screen, and the second group of fines particles is passed directly to the third screen from the second screen;
a cyclone for separating the screened particles from the third screen into a third group of large particles and small particles;
a ball mill for milling the third group of large particles from the cyclone,
wherein the milled third group of large particles are sent back to the cyclone for further separating and wherein the small particles from the cyclone are sent on for further metal extraction processing.
(Currently Amended) A system for preparing ore for precious metal extraction comprising:
a primary crusher for crushing ore;
a first screen for screening the crushed ore into a first group of large ore particles and a first group of fines particles;
a secondary crusher for crushing the first group of large ore particles from the first screen;
a second screen for screening the crushed first group of large ore particles into a second group of large ore particles and a second group of fines particles;
a rolls crusher for crushing the second group of large ore particles;
a third screen for screening the rolls crushed second group of large ore particles, the first group of fines particles and the second group of fines particles, wherein the first group of fines particles is passed directly to the third screen from the first screen, and the second group of fines particles is passed directly to the third screen from the second screen;
a ball mill for milling the screened particles from the third screen;
a first cyclone for separating the screened particles from the third screen into a third group of large particles and a first group of small particles, the third group of large particles returned to the ball mill for milling and then returned to the first cyclone for further separating;
a second cyclone for separating the first group of small particles from the first cyclone into a fourth group of large particles and a second group of small particles; and
a stirred mill for milling the fourth group of large particles from the second cyclone and returning the milled fourth group of large particles to the second cyclone for further separating,
wherein the second group of small particles from the second cyclone are sent on for further metal extraction processing.
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Currently Amended) The system of claim 31, wherein the primary crusher is selected from the group of a gyratory crusher, a tooth roll sizer, and a jaw crusher.
(Currently Amended) The system of claim 31, wherein the secondary crusher is a pebble crusher.
(Currently Amended) The system of claim 31, wherein each of the first, second, and third screens is selected from the group of circle-throw vibrating, high frequency vibrating equipment, gyratory, and trommel screens.
(Cancelled) 
(Cancelled)  
(Previously presented) The system of claim 31, wherein the ball mill is an open circuit ball mill.
(Cancelled) 
(Currently Amended) The system of claim 31, wherein the primary crusher crushes ore to a size range of 1000 mm to 200 mm.
(Currently Amended) The system of claim 31, wherein the first group of large ore particles has a size range of 100 mm to 50 mm and the small particles have a size range of less than 10 mm.  
(Currently Amended) The system of claim 31, wherein the second group of large ore particles has a size range of 50mm to 30 mm.
(Currently Amended) The system of claim 31, wherein the second group of large ore particles has a size range of 50mm to 30 mm and the second group of fines particles has a size range of 15 mm to 6 mm.
(Currently Amended) The system of claim 31, wherein the third group of large particles has a size range of 30 mm to 20 mm.
(Cancelled) 
(Currently Amended) The system of claim 31, wherein the first group of large ore particles has a size range of 100 mm to 50 mm and the first group of fines particles has a size range of 15 mm to 6 mm.
(Cancelled) 
(Currently Amended) The system of claim 31, wherein the second group of large ore particles has a size range of 50mm to 30 mm and the second group of fines particles has a size range of 15 mm to 6 mm.
(Currently Amended) The system of claim 31, wherein the third group of large particles has a size range of 30 mm to 20 mm and the small particles have a size range of15 mm to 6 mm.
(Cancelled) 
(Currently Amended) The system of claim 31, wherein a specific energy consumption is produced in a range of 18 kWh/t to 22 kWh/t and an installed energy in a range of 43 MW to 48 MW.
(Currently Amended) The system of claim 31, wherein a specific energy consumption is produced in a range of 16.5 kWh/t to 19 kWh/t, an installed energy in a range of 38 MW to 43 MW, and a specific energy reduction of -12% to -18% when compared to another system comprising:
another primary crusher for crushing ore;
a SAG mill for grinding the crushed ore;
another screen for screening ground ore into a first group of large particles and a first group of small particles;
another secondary crusher for crushing large particles from the another screen, the crushed ore from the another secondary crusher passed on to the another screen for separating into a second group of large particles and a second group of small particles;
another cyclone for separating the second group of small particles from the another screen into a third group of large particles and a third group of small particles; and
another ball mill for milling the third group of particles from the another cyclone, the milled particles fed into the another cyclone for separating into a fourth group of large particles and a fourth group of small particles,
wherein the third and the fourth group of small particles from the another cyclone are sent for further metal extraction processing.
(Currently Amended) The system of claim 32, wherein a specific energy consumption is produced in a range of 13.1 kWh/t to 14.5 kWh/t, an installed energy in a range of 32 MW to 36 MW, and a specific energy reduction of -28% to -33% when compared to another system comprising:
another primary crusher for crushing ore;
a SAG mill for grinding the crushed ore;
another screen for screening ground ore into a first group of large particles and a first group of small particles;
another secondary crusher for crushing large particles from the another screen, the crushed ore from the another secondary crusher passed on to the another screen for separating into a second group of large particles and a second group of small particles;
another cyclone for separating the second group of small particles from the another screen into a third group of large particles and a third group of small particles; and
another ball mill for milling the third group of particles from the another cyclone, the milled particles fed into the another cyclone for separating into a fourth group of large particles and a fourth group of small particles,
wherein the third and the fourth group of small particles from the another cyclone are sent for further metal extraction processing.
(Cancelled) 
(Cancelled) 
(Cancelled) 
(Cancelled)
(New) The system of claim 32, wherein the primary crusher is selected from the group of a gyratory crusher, a tooth roll sizer, and a jaw crusher.
(New) The system of claim 32, wherein the secondary crusher is a pebble crusher.
(New) The system of claim 32, wherein each of the first, second, and third screens is selected from the group of circle-throw vibrating, high frequency vibrating equipment, gyratory, and trommel screens.
(New) The system of claim 32, wherein the ball mill is an open circuit ball mill.
(New) The system of claim 32, wherein the primary crusher crushes ore to a size range of 1000 mm to 200 mm.
(New) The system of claim 32, wherein the first group of large ore particles has a size range of 100 mm to 50 mm and the first group of small particles has a size range of less than 10 mm.  
(New) The system of claim 32, wherein the second group of large ore particles has a size range of 50mm to 30 mm and the second group of small particles has a size range of less than 10 mm.
(New) The system of claim 32, wherein the second group of large ore particles has a size range of 50mm to 30 mm and the second group of fines particles has a size range of 15 mm to 6 mm.
(New) The system of claim 32, wherein the third group of large particles has a size range of 30 mm to 20 mm.
(New) The system of claim 32, wherein the fourth group of large particles has a size range of 20 mm to 10 mm.
(New) The system of claim 32, wherein the first group of large ore particles has a size range of 100 mm to 50 mm and the first group of fines particles has a size range of 15 mm to 6 mm.
(New) The system of claim 32, wherein the second group of large ore particles has a size range of 50mm to 30 mm and the second group of fines particles has a size range of 15 mm to 6 mm.
(New) The system of claim 32, wherein the third group of large particles has a size range of 30 mm to 20 mm and the first group of small particles has a size range of 15 mm to 6 mm.
(New) The system of claim 32, wherein the fourth group of large particles has a size range of 20 mm to 10 mm and the second group of small particles has a size range of less than 10 mm.
(New) The system of claim 32, wherein a specific energy consumption is produced in a range of 18 kWh/t to 22 kWh/t and an installed energy in a range of 43 MW to 48 MW.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance;
Regarding claims 31 and 32, neither Johnson (US5338337A) nor Kobele (US4732606A) disclose every single limitation as set forth, nor does the combination of Johnson and Kobele teach single limitation of the claim. Specifically, the prior art fails to disclose “wherein the first group of fines particles is passed directly to the third screen from the first screen, and the second group of fines particles is passed directly to the third screen from the second screen” in combination with the other limitations of the claim. 
Claims 37-39, 42, 44-48, 50, 52-53 and 55-56 are allowed because they depend from claim 31.
Claims 57 and 62-76 are allowed because they depend from claim 32.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/           Examiner, Art Unit 3725                                                                                                                                                                                             

/JESSICA CAHILL/Primary Examiner, Art Unit 3753